                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


  UNITED STATES OF AMERICA
                                                      No. 19-cr-10195-WGY
         v.

  HAOYANG YU, et al.



                       DECLARATION OF MANFRED J. SCHINDLER

       I, Manfred J. Schindler, declare as follows:

       1.     I have been retained as an expert by defense counsel representing Haoyang Yu in

the above-captioned case.

       2.     I earned a BSEE from Columbia University in 1979 and a MSECE from

University of Massachusetts Amherst in 1983.

       3.     I have spent my career in industry working on RF, microwave, and mm-wave

semiconductors, leading the development of advanced RF semiconductor products for

commercial and defense applications. A copy of my CV is attached hereto as Exhibit A.

       4.     I currently work as an independent consultant. I am also the Chief Technology

Officer of Anlotek Ltd., a RF technology company. I previously worked as an Engineering

Director or Engineering Manager at companies including Qorvo, RFMD, IBM, ATN

Microwave, and Raytheon.

       5.     I hold 11 patents and have published over 40 technical articles.

       6.     I have been active in professional organizations including IEEE and MTT

Society. I served as MTT President, Vice President, and Secretary; Chair of the IEEE




                                                8
Conferences Committee, founding Chair of the Radio and Wireless Symposium, and Chair of the

International Microwave Symposium (IMS).

       7.      I have extensive experience and expertise with monolithic microwave integrated

circuits (“MMICs”), the technology at issue in this case.

       8.      MMICs are a type of integrated circuit device that operate at microwave and

millimeter-wave frequencies. These devices typically perform functions such as microwave

mixing, power amplification, low-noise amplification, and high-frequency switching. MMICs

are used as components in, for example, radio, cellular, satellite communication, wireless

networking, radar, internet-of-things, remote control, and medical devices

       9.      MMICs are not “new” technology. The design theory is well-known and they

have been commercially available since the 1980s.

       10.     It is not uncommon for companies that design, manufacture, and/or sell MMICs to

“reverse engineer” MMICs designed, manufactured, and/or sold by others in order to develop

competing products.

       11.     Unlike today’s state-of-the-art microprocessors, MMICs are relatively easy to

reverse engineer. For example, while an Intel Core i7 chip may contain hundreds of millions of

transistors, and would be virtually impossible to reverse engineer, a MMIC would typically

contain only around 10 transistors. It is therefore straightforward to view a MMIC under a

microscope or use a photograph of the chip to replicate the layout. Performance characteristics

can then be modeled using modern EDA (Electronic Design Automation) tools.

       12.     Consequently, MMICs of the type TRICON was selling are “commodity”

products for which multiple manufacturers commonly sell individual items with very similar or

even identical designs and performance characteristics.



                                                8
          13.    MMIC manufacturers commonly make publicly available “data sheets” showing

performance characteristics, application information and circuit topology of their products.

          14.    I have reviewed the indictment in this case. I also have reviewed the Application

for a Search Warrant (“Application”) dated September 28, 2018 (DOJ-YU-000571-000597). A

copy of the Application is attached hereto as Exhibit B.

          15.    In paragraph 16 of the Application, the affiant, HSI Special Agent Thomas

Anderson, states: “I know that companies that design and manufacture MMICs typically have

large facilities to design integrated circuits, operate machinery to manufacture these circuits,

conduct business operations, and store products for sale.” The statement that “large facilities”

are “typical” is not accurate. This statement ignores the well-known phenomenon of “fabless”

semiconductor companies, which design and sell MMICs (or other semiconductor products) but

outsource the manufacturing to a third-party foundry. “Fabless” companies can be established by

a handful of people (or even just one person) using computers, with no need for a “large

facility.” For example, Hittite Microwave Corporation started this way in 1986, as have many

others.

          16.    I am aware that some, but not all, MMICs can be subject to U.S. government

Export Administration Regulations (“EAR”). The U.S. Department of Commerce (“DOC”)

Bureau of Industry and Security (“BIS”) implements the EAR. The relevant BIS guidance

document is the Commerce Control List (“CCL”) – Category 3 – Electronics (“ccl3”).1 Export

Control Classification Numbers (ECCNs) are alphanumeric designations in the CCL that identify

items subject to export control based on the nature of the item and its characteristics. Items not




1
    Available at https://www.bis.doc.gov/index.php/documents/regulations-docs/2334-ccl3-8/file.

                                                  8
covered by the CCL criteria are classified as “EAR99,” which means they generally do not

require an export license (unless to an embargoed country, to an end user of concern, or in

support of a prohibited end-use).2

         17.     In paragraph 23 of the Application, SA Anderson states: “Based on the

specification sheet on TRICON’s website, DOC classifies the TM-5054 as ECCN 3A001b.2d,

and therefore, it is controlled for National Security (NS1), Regional Stability (RS1) and Anti-

terrorism (AT1) reasons.” Based on a letter from the prosecutors to Mr. Yu’s lawyers dated

January 10, 2020 (Exhibit C), I understand that DOC made the referenced “classification” in a

document (DOJ-YU-0005) (Exhibit D) issued on January 22, 2018 at the request of a law

enforcement agent investigating Mr. Yu; that the classification was based solely on the

specification sheet from TRICON’s website (DOJ-YU-3414-3417) (Exhibit G); and that it has

never been published or released (except to the prosecution team and now the defense in this

case).

         18.     In paragraph 24 of the Application, SA Anderson states that “Analog Devices

representatives noted that the product specifications of the TM-5054 are nearly identical to the

HMC-994A, one of the Analog Devices integrated circuit devices that it sells to customers.”

What SA Anderson does not mention is that Analog Devices (“ADI”) and its resellers treat the

“nearly identical” HMC-994A as “EAR99” — that is, not subject to export control.3




2
    See https://www.bis.doc.gov/index.php/regulations/commerce-control-list-ccl.

3
   See https://www.arrow.com/en/products/hmc994a/analog-devices (page for HMC-994A
showing U.S. export classification as “EAR99”) (screenshot attached as Exhibit F); see also
Analog Devices, Inc. – Export / Import Classifications (April 2020) at 1239 (classifying HMC-
994A as “EAR99”), available at
https://www.analog.com/media/en/Other/Support/Customer-Service/ADI-Export-and-Import-
Classifications.pdf. Also notable is that an earlier version of the ADI product, HMC-994, is
                                                 8
       19.     The DOC “classification” of TRICON’s TM5054 is surprising because both it and

ADI’s HMC-994A are rated as 30 GHz products, with the same saturated power output at that

frequency that does not trigger export controls. See Exhibit G (TRICON TM-5054 datasheet);

Exhibit E (ADI HMC-994A datasheet).4

       20.     Commerce Control List category ECCN 3A001b.2.c-d covers devices:

                      b.2.c. Rated for operation with a peak saturated power
                      output greater than 3 W (34.77 dBm) at any frequency
                      exceeding 16 GHz up to and including 31.8 GHz, and with
                      a fractional bandwidth” of greater than 10%.

                      b.2.d. Rated for operation with a peak saturated power
                      output greater than 0.1n (-70 dBm) at any frequency
                      exceeding 31.8 GHz up to and including 37 GHz.

       21.     The data sheets for TRICON’s TM-5054 and ADI’s HMC-994A both show “peak

saturated power” levels up to 30 GHz that do not trigger the ECCN 3A001b.2.c threshold of

34.77 dBm.

       22.     The data sheets from both companies do not show “peak saturated power” above

30 GHz. However, available data concerning “gain” shows that ADI’s HMC-994A provides

higher signal levels than TRICON’s TM-5054. At 30 GHz, the relevant graph (green lines) from

the ADI HMC-994A data sheet (left) shows a gain of slightly more than 15 dB, while the

analogous graph from the TRICON TM-5054 data sheet (right) shows a gain of slightly less than

15 dB. The ADI HMC-994A graph does not display gain above 30 GHz, while the TRICON




described as a 32 GHz device — able to produce even higher signal levels — and yet is also treated
by ADI as “EAR99.”

4
 The ADI HMC-994A datasheet is publicly available at
https://www.analog.com/media/en/technical-documentation/data-sheets/HMC994ACHIPS.pdf.

                                                8
TM-5054 shows the gain “roll off” sharply at frequencies above 30 GHz, which is what one

would expect in a product rated at 30 GHz.




       23.    ADI publishes additional performance data on its website5 that permits creation of

an extended graph to displays the gain for HMC-994A above 30 GHz:




The data show that the gain on the ADI HMC-994A at 31.8GHz remains higher than the gain on

the TRICON TM-5054 at 31.8 GHz., and the gain on the ADI product begins to “roll off” at a



       5
             Available    at      https://www.analog.com/media/en/simulation-models/s-
parameters/HMC994A_Die-S-parameters.zip.

                                               8
higher frequency than that at which the TRICON product begins to “roll off.” The bottom line is

that the ADI’s HMC-994A has greater performance capability than TRICON’s TM-5054.

        24.     Many other companies also produce MMICs similar to ADI’s HMC-994A and

TRICON’s TM-5054. A chart compiling publicly available information about a sample of such

products, including performance data, manufacturer’s export self-classification (where

available), schematics, and layouts, is attached as Exhibit H.

        25.     Notably, among the MMICs for which the manufacturer’s export self-

classification is publicly available, all but one is treated as EAR99. The one exception, custom

MMIC’s CMD-292, does not show a performance “roll off” until more than 34 GHz.

        26.     The chart also illustrates the many similarities among the products. The

schematics and layouts are functionally the same and the performance data are very similar and

sometimes indiscernible. The schematics and layouts of the Microsemi and Microwave

Technology products may “look” different from the others to a lay person but that is because

they contain even more details than the other products’ block diagrams. Even with that level of

detail, the products are still functionally very similar.

        27.     In paragraph 24 of the Application, SA Anderson states: “Yu’s former supervisor

at Analog Devices stated that TRICON’s TM-5021 device is identical to Analog Devices’ HMC-

462 device. The similarities extend not only to the product specifications but also the design of

the integrated circuits. Yu’s former supervisor said that his ‘jaw dropped when he saw

TRICON’s diagram of the TM-5021,’ because of how identical the two devices were. According

to his former supervisor, YU could not have built TRICON’s integrated circuit devices unless he

had help from a current employee or took Analog Devices’ proprietary modeling and file

reviews.” In fact, there is nothing remarkable about the similarities between the functional



                                                   8
diagrams of the referenced products, precisely because the data sheets are publicly available and

the products are straightforward to reverse engineer. The data sheet for the TRICON TM-5021 is

attached as Exhibit I. The publicly available data sheet for the ADI HMC-462 is attached as

Exhibit J.6 A chart showing other similar products from other manufacturers is attached as

Exhibit K.

         28.    In paragraph 25 of the Application, SA Anderson states: “As shown in the table

below, TRICON markets devices with virtually the same or identical performance metrics as

Analog Devices.” In fact, the performance characteristics in the referenced table are not

identical across the board. And again, there is nothing remarkable about the existence of

competing MMIC products, from different manufacturers, “with virtually the same or identical

performance metrics.” For each of the devices listed in the referenced table, other manufacturers

also sell devices with similar characteristics, as noted in the table at Exhibit L, to which data

from other manufacturers is added.

         29.    In paragraph 30 of the Application, SA Anderson states: “I have learned that

several TRICON parts are presently being advertised for sale by Chinese companies on websites

in the People’s Republic of China. Some of the Chinese companies identify themselves as ‘sales

representatives’ for TRICON or as suppliers of integrated circuit devices.” SA Anderson does

not state whether any efforts were made to determine whether these Chinese companies actually

possessed or sold TRICON products. It is well known that on-line sellers in China sometimes

falsely purport to sell various electronics products to which they do not, in fact, have access in

order to substitute some other product that they do sell — what might commonly be called a




6
    https://www.analog.com/media/en/technical-documentation/data-sheets/hmc462chips.pdf.
                                                  8
“bait and switch” tactic. Alternatively, such vendors might try to obtain the desired product for

resale once a potential customer has been identified.

       I declare under the penalty of perjury that the foregoing is true and correct.



                                                        _______________________
                                                        Manfred J. Schindler

                                                        Date: 8 June 2020




                                                 8
